Opinion,
Mr. Justice Williams :
The jury found for the defendant in the court below under the following instruction: “ I will direct you in this case, that it is your duty under the evidence to find a verdict in favor of the defendants.” This instruction is assigned for error. It is necessary therefore to understand the situation of the cause when it was given.
The plaintiff is the widow of one who was killed by an accident on a steamboat belonging to the defendants. Her husband had purchased a ticket and gone upon the boat as a passenger. Within a very short time and just as the boat was *68fairly clear of the wharf, a violent explosion occurred which shattered the forward part of the boat and hurled boards and fragments of timber into the air. Mr. Spear was badly bruised and died soon after. The explosion was followed by a dense black smoke, but no fire seems to have been communicated to the shattered boat, which was immediately removed to a yard outside the state for repairs. All this appeared from the evidence of the plaintiff. If the evidence had closed here, it will not be doubted that the plaintiff would have been entitled to a verdict. The person injured was a passenger; the injury occurred after the carriage had begun; and the cause of the injury was an explosion on the boat, which was the vehicle or instrument of carriage and which was under the exclusive care and control of the defendants’ servants. The rule of law is that the “ mere happening of an injurious accident ” to a passenger while in the hands of the carrier, will raise prima facie a presumption of negligence and throw the onus of showing that it did not exist on the carrier: Laing v. Colder, 8 Pa. 482. The foundation, of this presumption is in the nature of the carrier’s undertaking. This is an undertaking to carry safely: Railroad v. Norton, 24 Pa. 469; and includes the provision of safe and stanch conveyances, of competent and trustworthy officers and employees to take charge of them, and the taking of all the needful precautions beforehand to guard the traveler against accident while under the carrier’s charge: Sullivan v. Railroad Co., 30 Pa. 239.
It was the duty of the defendants, therefore, upon proof of the happening of an accident to a passenger, by an explosion on its boat, to take up the burden of proof which the law put on it and show that the explosion was not due to the negligence of the company or its employees. This duty the defendants’ counsel recognized and addressed themselves to its performance. They proved conclusively that the explosion was not of the boiler or machinery of the boat. They gave evidence tending to show that it was not due to gunpowder or to petroleum. Several of the officers of the boat and others who examined it after the explosion testified that they did not know what caused the explosion or the nature of the explosive. Some evidence was given in support of a theory that dynamite had been taken upon the boat by some unknown person just before it left the *69wharf. This was all pertinent and tended to show that the defendants were not in fault, but it was for the jury.. Its value depended upon the appearance and manner of the witnesses and the degree of credibility to which they were entitled, and it was- for them to say whether it was sufficient to overcome the legal presumption.
This was distinctly ruled in Penn. R. Co. v. Weiss, 87 Pa. 449. The court said in that case: “ The presumption of a fact in law which carries a case to the jury necessarily leaves them in possession of the case. True, the evidence to rebut the presumption may be very strong, yet it is a matter for the jury and not fox* the court. ” The learned judge who tried this case in the court below was persuaded that the evidence given oxx behalf of the defendants was sufficient to rebxxt the presumptioix of negligence, and he had a right to express an opinion upon that subject, but the question was not one of law for his determination. It is the right, and iix some cases it becomes the dxxty of a judge to express his opinion upoxi the character and weight of the testimony which he must submit to the jury, but it should be done in such a manner as to leave thexn iix possession of the question that belongs to them. If, notwithstanding the efforts of the judge to guide them, they disregard the evidence and the justice of the cause, he may lay his hands upoxi their verdict axid set it aside, but this is the limit of his power in all cases when there is evidence that carries a question to the jury. A binding instruction is proper where the evidence is not conflicting and presents the facts on which the case depends clearly and distinctly, but if the evidence is contradictory or if it fails to present the facts fully, so that inferences are to be drawn or the credibility of witnesses is to be settled, the evidence must go to the jury. The value or legal effect of facts not in controversy may be determined by the judge, but the facts themselves if in doubt must be found by the jury.
In the case at bar the evidence of the plaintiff with the legal presumption arising therefrom, made a case of negligence on which the plaintiff was entitled to recover when her case closed. The defendant sought to show that the accident was not due to negligence for which it could be held liable, but to causes over which it had no control and for which it was in no degree *70responsible. The facts were in controversy. What caused the explosion? Who was at fault for the presence of the explosive? These were questions that the evidence did not fully solve. Whether therefore the prima facie case of the plaintiff had been fully answered was just the question which belonged to the jury and which the court could not take from them.
•Judgment reversed, and venire facias de novo awarded.